--------------------------------------------------------------------------------

Exhibit 10(b)(i)

 
 
KAMAN CORPORATION


EMPLOYEES STOCK PURCHASE PLAN


As Amended through September 23, 2008


 
1. Purpose; Authorized Shares.  The Kaman Corporation Employees Stock Purchase
Plan (the "Plan") was adopted by the Board of Directors (the "Board") of Kaman
Corporation (the "Corporation") on February 28, 1989 for the purpose of
providing employees of the Corporation and its subsidiaries an opportunity to
purchase Kaman Corporation common stock through payroll deductions during
consecutive offerings commencing July 1, 1989.  As of November 18, 1997, One
Million Five Hundred Thousand (1,500,000) shares of the Corporation's common
stock in the aggregate including shares previously authorized for issuance
pursuant to the Plan but unissued as of such date were approved for purposes of
the Plan by the Board.  As of December 31, 2007, Four Hundred Twenty One
Thousand Two Hundred Seventy-Seven (421,277) shares of common stock remained
available for purchase under the Plan.
 
2. Offering Periods.  Each offering shall be made over a period of one or  more
whole or partial Plan Years as determined by the Committee (as defined in
paragraph 3), provided that in no event shall an offering period be greater than
five (5) Plan Years.
 
3. Administration.  The Plan will be administered by a committee (the
"Committee") appointed by the Board, consisting of at least three of its
members.  Members of the Committee shall not be eligible to participate in the
Plan.  The Committee will have authority to make rules and regulations for the
administration of the Plan, and its interpretations and decisions with respect
to the Plan shall be final and conclusive.  Absent some other provision by the
Board, the power and responsibilities of the Committee shall be vested in and
assumed by the Personnel and Compensation Committee of the Board.
 
1

--------------------------------------------------------------------------------


 
4. Eligibility.  All full-time regular employees of the Corporation and its
subsidiaries, with at least three (3) months of service as of the effective date
of each offering hereunder, will be eligible to participate in the Plan, subject
to such rules as may be prescribed from time to time by the Committee.  Such
rules, however, shall neither permit nor deny participation in the Plan contrary
to the requirements of the Internal Revenue Code of 1986, as amended (the
"Code"), including, but not limited to, Section 423 thereof, and regulations
promulgated thereunder.  To the extent consistent with Code Section 423, and
regulations promulgated thereunder, the Committee may permit persons who are not
full-time regular employees of the Corporation or one of its subsidiaries at the
commencement of an offering period, or who have not satisfied the aforementioned
three (3) month service requirement at the commencement of an offering period,
to participate in such offering beginning on the date or at a specified date
after such person has been a full-time, regular employee of the Corporation or
one of its subsidiaries for at least three (3) months.  No employee may be
granted a right under the Plan if such employee, immediately after the right is
granted, would own five percent (5%) or more of the total combined voting power
or value of the stock of the Corporation or any subsidiary.  For purposes of the
preceding sentence, the rules of Section 424(d) of the Code shall apply in
determining stock ownership of an employee, and stock which the employee may
purchase under outstanding rights shall be treated as stock owned by the
employee.
 
5. Participation.  An eligible employee may begin participation in an offering
at any time by completing and forwarding a payroll deduction authorization form
to the employee's appropriate payroll location.  The form will authorize a
regular payroll deduction from the employee's compensation, and must specify the
date on which such deduction is to commence.  The authorization may not be
retroactive.
 
2

--------------------------------------------------------------------------------


 
6. Deductions.  Payroll deduction accounts will be maintained for all
participating employees.  An employee may authorize a payroll deduction in terms
of dollars and cents per payroll period of not less than $1.00 or more than ten
(10%) percent of the compensation of the employee during any such payroll
period.
 
7. Deduction Changes.  An employee may at any time increase or decrease the
employee's payroll deduction by filing a new payroll deduction authorization
form.  The change may not become effective sooner than the next pay period after
receipt of the form.  A payroll deduction may be increased only twice and may be
reduced only twice during any Plan Year of an offering period, unless any such
additional change is required to permit the purchase of the whole number of
shares for which rights have been granted to the employee under the provisions
of paragraph 10.
 
8. Interest.  Since the amount of time that the Corporation will be holding
funds withheld from employees' compensation is minimal, no interest will be
credited to employees' accounts.
 
9. Withdrawal of Funds.  An employee may at any time and for any reason
permanently withdraw the balance of funds accumulated in the employee's payroll
deduction account, and thereby withdraw from participation in an offering.  Upon
any such withdrawal, the employee shall be entitled to receive in cash the value
of any fractional share (rounded to four decimal places) allocated to such
employee's account determined on the basis of the market value thereof as of the
date of withdrawal.  The employee may thereafter begin participation again only
once during each Plan Year of an offering period.  Partial withdrawals will  not
be permitted.
 
3

--------------------------------------------------------------------------------


 
10. Purchase of Shares.  Subject to the payroll deduction limitation set forth
in paragraph 6 and the limitation below, each employee participating in an
offering under this Plan will be granted a right to purchase shares of the
Corporation's common stock which have an aggregate purchase price (determined
under paragraph 11) equal to the sum of (a) up to ten percent (10%) of his or
her compensation during each pay period of each offering period in which he or
she participates and (b) any cash dividends reinvested in accordance with
paragraph 12.  In no event may an employee be granted a right which permits such
employee's rights to purchase stock under this Plan, and any other stock
purchase plan of the Corporation and its subsidiaries, to accrue at a rate which
exceeds $25,000 of fair market value of stock (determined at the date of grant
of the right) for each calendar year in which the right is outstanding at any
time.  No right may be exercised in any manner other than by payroll deduction
as specified in paragraph 6 or dividend reinvestment as specified in paragraph
12.
 
11. Purchase Price and Payment.  The purchase price to participating employees
for each share of common stock purchased under the Plan will be 85% of its
market value at the time of purchase.  Purchases of shares pursuant to the Plan
shall be made on the fifteenth (15th) day of each month.  The number of whole
and fractional shares allocated to each employee's account as of each date of
purchase shall be based upon the balance of funds in an employee's account
available for the purchase of shares as of the close of the immediately
preceding month.  A participating employee's payroll deduction account shall be
charged with the purchase price of each whole and fractional share allocated to
the employee as of the date of purchase and the employee shall be deemed to have
exercised a right to acquire such whole and fractional share as of such
date.  Additional shares covered by the participating employee's rights under
the Plan will be purchased in the same manner, provided funds have again accrued
in his or her account.
 
4

--------------------------------------------------------------------------------


 
12. Dividends.  Any cash dividends paid with respect to the shares held under
the Plan shall be paid in cash to the participating employees for whom shares
are so held on the basis of the number of whole and fractional shares so held
or, if a participating employee so elects, such dividends shall be combined with
payroll deductions, added to the funds held under the Plan, and applied to the
purchase of additional shares of stock purchased pursuant to the Plan.  A
participating employee choosing to have dividends reinvested under this
paragraph may terminate such election during an offering period by filing a
written form at the appropriate payroll location, but may thereafter resume his
or her election to reinvest such cash dividends only once during each Plan Year
of an offering period.  An election to either stop or resume dividend
reinvestment will be effective with respect to the dividend payment next
following receipt of the form; provided that if the form is filed within thirty
(30) days before a dividend record date declared by the Board, then such
election will not be effective with respect to that particular dividend
declaration.
 
13. Stock Issuances.  Shares of the Corporation’s common stock will only be
issued to participating employees promptly after their request or promptly after
the participating employee's withdrawal from the Plan for any reason.  All
shares of the Corporation’s common stock issued pursuant to the Plan shall be
issued in uncertificated form subject to the right of any participating employee
to request that his or her shares be issued in certificated form.
 
5

--------------------------------------------------------------------------------


 
14. Registration of Shares.  Shares of the Corporation’s common stock may be
registered only in the name of the employee, or if the employee so indicates on
the employee's payroll deduction authorization form, in the employee's name
jointly with a member of the employee's family (provided that such family member
has reached the age of majority), with right of survivorship.  An employee who
is a resident of a jurisdiction which does not recognize such a joint tenancy
may have shares registered in the employee's  name as tenant in common with a
member of the employee's family (provided such family member has reached the age
of majority), without right of survivorship.
 
15. Definitions.  The following terms when used herein shall have the meanings
set forth below:
 
a.  
The phrase "market value" or "fair market value" means the closing price of the
Corporation's common stock in the Over-the-Counter NASDAQ Global Market, as
reported in the Hartford, Connecticut local issue of The Wall Street Journal, on
the business day immediately preceding the day of purchase or the effective date
of the offering as the context requires.

 
b.  
The term "subsidiary" means a subsidiary of the Corporation within the meaning
of Section 424(f) of the Internal Revenue Code and the regulations thereunder,
provided, however, that each consecutive offering under this Plan shall not be
deemed to cover the employees of any subsidiary acquired or established after
the effective date of such offering, unless so authorized by the Committee.

 
c.  
A "Plan Year" means the calendar year.

 
16. Rights as a Shareholder.  None of the rights or privileges of a shareholder
of the Corporation shall exist with respect to (a) rights granted to a
participating employee under the Plan or, (b) except as provided in paragraph
12, any fractional shares credited to the participating employee's account.
 
6

--------------------------------------------------------------------------------


 
17. Rights on Retirement, Death or Termination of Employment.  In the event of a
participating employee's retirement, death or termination of employment, no
payroll deduction shall be taken from any pay due and owing to an employee at
such time, and the balance in the employee's account (including the value of any
fractional shares calculated in the manner described in paragraph 9) shall be
paid to the employee or, in the event of the employee's death, to the employee's
beneficiary; provided, however, that in the event shares credited to the account
of a deceased employee would have been issued to the employee and a joint tenant
with right of survivorship as permitted in paragraph 14 if issued immediately
prior to such employee's death, then such shares shall be issued to such joint
tenant, if living at the time such shares are issued.
 
A participating employee may designate a beneficiary by completing and
forwarding a beneficiary designation form to the employee’s appropriate payroll
location.  Except where a participating employee has designated that shares
allocated to such employee are to be registered in the name of the employee and
a family member as joint tenants, with rights of survivorship, and such family
member survives the employee, upon the employee’s death, the Corporation shall
transfer to the beneficiary all shares then allocated to the employee’s account
under the Plan.  In the case of shares to be registered in the name of the
employee and a tenant in common, the beneficiary shall only receive the
employee’s interest in such shares.  The Corporation shall also transfer to the
beneficiary any funds remaining in the employee’s payroll deduction account at
the time of the employee’s death.
 
7

--------------------------------------------------------------------------------


 
If the employee has no beneficiary designated, or if the beneficiary predeceased
the employee, the employee’s estate shall be deemed to be the employee’s
beneficiary.
 
18. Obligation of Corporation to Purchase.  In the event of personal or family
circumstances of an emergency nature, for a period of one year after the
exercise of a right to purchase a share or shares as described in paragraphs 10
and 11, a participating employee shall have the right to offer such shares back
to the Corporation at the price at which such shares were purchased, and the
Corporation shall have the obligation to make such repurchase.
 
19. Rights Not Transferable.  Rights under this Plan are not transferable by a
participating employee and are exercisable during an employee's lifetime only by
the employee.
 
20. Application of Funds.  All funds received or held by the Corporation under
this Plan may be used for any corporate purpose.
 
21. Adjustment in Cases of Changes Affecting Common Stock.  In the event of any
merger, consolidation, reorganization, recapitalization, stock dividend,
combination, issuance of rights, split-up or spin-off of the Corporation, or the
like, the number of shares approved for this Plan shall be increased
appropriately and such other adjustments to the terms of this Plan shall be made
as may be deemed equitable by the Board.  In the event of any other change
affecting such stock, such adjustments shall be made as may be deemed equitable
by the Board to give proper effect to such event.
 
8

--------------------------------------------------------------------------------


 
22. Amendment of the Plan.  The Board may at any time, or from time to time,
amend this Plan in any respect, except that, without the approval of a majority
of the voting power of all shares of the Corporation then issued and outstanding
and entitled to vote on the matter by applicable law, or such further
shareholder approval as may be needed to comply with the requirements of Section
423 of the Code, no amendment shall be made (i) increasing the number of shares
approved for this Plan (other than as provided in paragraph 21); (ii) decreasing
the purchase price per share; (iii) withdrawing the administration of this Plan
from the Committee; or (iv) changing the designation of subsidiaries eligible to
participate in the Plan, except adding a subsidiary as provided in paragraph
15(b).
 
23. Termination of Plan.  This Plan and all rights of employees under an
offering hereunder shall terminate:
 
a.  
on the date that participating employees' accumulated payroll deductions
pursuant to paragraph 6 and amounts reinvested pursuant to paragraph 12 are
sufficient to purchase a number of shares equal to or greater than the number of
shares remaining available for purchase.  If the number of shares so purchasable
is greater than the shares remaining available, the available shares shall be
allocated by the Committee among such participating employees in such manner as
it deems equitable, or

 
  b.  
at any time at the discretion of the Board.

 
Upon termination of the Plan all amounts in the accounts of participating
employees not applied to the purchase of shares hereunder, together with the
value of any fractional shares calculated in the manner described in paragraph
9, shall be promptly refunded.
 
9

--------------------------------------------------------------------------------


 
24. Government Regulations.  The Corporation's obligation to sell and deliver
shares of its common stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such stock.
 
25. Shares Used to Fund Plan.  The Corporation may utilize unissued shares to
fund the Plan.  Purchases of outstanding shares may also be made pursuant to and
on behalf of the Plan, upon such terms as the Corporation may approve, for
delivery under the Plan.
 
26. Qualified Plan.  This Plan is intended to qualify as an Employee Stock
Purchase Plan as defined in Section 423 of the Code.  The term "right" as used
herein shall mean "option" as used in Section 423, and is used herein only to
avoid confusion with "options" granted under the Kaman Corporation 2003 Stock
Incentive Plan.
 
27. Successor Corporation.  The rights and obligations of the Corporation under
this Plan shall inure to and be binding upon any successor to all or
substantially all of the Corporation's assets and business.
 
28. Business Days.  If any event provided for in this Plan is scheduled to take
place on a day which is not a business day then such event shall take place on
the immediately preceding business day.




 


 

 
10

--------------------------------------------------------------------------------

 
